Citation Nr: 0200318	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-16 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased schedular rating for service-
connected major depressive disorder with panic disorder, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran an increased 
50 percent rating for his service-connected major depressive 
disorder with panic disorder.  Subsequently, by a December 
2000 decision, an increased 70 percent rating was assigned 
for the veteran's psychiatric disorder.  

Initially, the Board notes that its September 1999 decision 
denied service connection for hearing loss finding that the 
veteran's claim was not well grounded.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the new law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist a claimant in developing a claim that was 
not well grounded.  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet final as of that date.  See VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  It also applies to any 
denial that became final during the period beginning July 14, 
1999, if such denial was issued because the claim was not 
well grounded, and a timely motion for review is made.  Id.  
Accordingly, this issue is referred to the RO for appropriate 
action.



FINDING OF FACT

The veteran's major depressive disorder with panic disorder 
is not manifested by symptoms such as grossly inappropriate 
behavior, a gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
disorientation or memory loss such as for his own name, etc. 
resulting in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for major 
depressive disorder with panic disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matter

As reported above, on November 9, 2000, the President signed 
into law the VCAA.  The new law applies to the matter on 
appeal, see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), and contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

It is the Board's conclusion that the new law does not 
preclude it from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the RO decision, the 
statement of the case, and the supplemental statement of the 
case, the veteran has been notified of the information and 
evidence necessary to substantiate his claim.  The Board 
acknowledges that the administrative employment records 
surrounding the veteran's January 2001 disability retirement 
from his job with VA have not been obtained and associated 
with the record; the record shows that the veteran has 
already been awarded a total rating based on individual 
unemployability by VA.  The record shows, also, that all 
employment-related psychiatric treatment was obtained through 
VA and that VA treatment records as recent as October 2000 
have been obtained and associated with the record.  
Additionally, the veteran was afforded an even more recent VA 
examination in connection with his appeal.  Therefore, the 
Board finds that the veteran's employment records are not 
pertinent evidence that must be obtained prior to final 
adjudication of the veteran's appeal as to the schedular 
rating to be assigned to PTSD.  In light of the applicable 
laws and regulations as well as the evidence already obtained 
by the RO, adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

Contemporaneous VA treatment records, dated from October 1998 
to October 2000, show the veteran's complaints and treatment 
for anxiety and stress-related headaches, chest pain and 
morning vomiting as well as difficulty sleeping, 
irritability, anger and depression.  See VA treatment records 
dated in November 1998, February 1999, April 1999, May 1999, 
June 1999, August 1999, September 1999, October 1999, 
November 1999, December 1999, January 2000, February 2000, 
March 2000, April 2000, May 2000, June 2000, August 2000, 
September 2000, and October 2000.  

In June 1999, the veteran's counselor noted that the veteran 
had an "intense" anxiety disorder with "severe" 
gastrointestinal up-set and, in August 2000, noted that the 
veteran had "severe" stress symptoms.  It was also noted on 
a number of occasions, however, that the veteran was 
"emotionally stable" or had "good control."  See VA 
treatment records dated in September 1999, October 1999, 
December 1999, June 2000, August 2000, September 2000, and 
October 2000.  The veteran also reported that his family life 
was "OK" (see VA treatment record dated in August 1999) and 
that he participated in activities with both his spouse and 
his grandchildren.  He indicated he did not have the same 
sort of stress-related problems with odd jobs he picked up in 
his off time as with his full-time employment (see VA 
treatment record dated in September 2000).

While earlier VA treatment records contain diagnoses of 
anxiety neurosis with panic attacks and somatic 
manifestations (see VA treatment record dated in June 1999) 
and panic disorder (see VA treatment records dated in June 
1999, August 1999, and January 2000), the diagnosis provided 
in the majority of the more contemporaneous records is post-
traumatic stress disorder (PTSD) (see VA treatment records 
dated in August 1999, September 1999, October 1999, 
November 1999, December 1999, January 2000, February 2000, 
March 2000, April 2000, May 2000, June 2000, August 2000, 
September 2000, and October 2000.).

The veteran underwent a VA psychiatric examination in January 
2000.  It was noted that he worked as an electrician at the 
Togus VA Hospital and had had worsening problems at work 
since his last compensation examination.  Specifically, it 
was noted that the veteran had almost daily conflicts with 
other workers, some of which almost resulted in fist-fights, 
and there were frequent times when he became so irritable and 
angry that he had to leave the work area and go home if he 
could not get himself together.  It was also noted that he 
became so nervous and exhausted during the day that he had to 
go into a generator room to take a nap and he missed a great 
deal of time from work because of his depressive and anxiety 
disorders; in recent years the veteran had used 450 hours of 
leave.  It was also noted that he did not sleep at night 
because of his anxiety and that he was so exhausted during 
the day that his efficiency suffered considerably and, 
because of depression, he found it very difficult to 
accomplish his work during the day.

Socially, it was noted that the veteran lived with his spouse 
and one of his three children and led a very isolated life.  
It was noted that his relationship with his spouse remained 
good, but he was having considerable problems with his son 
whom he had attempted to assault on several occasions.  
Thereafter, it was noted that, when he comes home from work, 
he doesn't go out, he doesn't socialize, and spends the 
majority of his time watching TV.  It was also noted that the 
veteran had not been to a restaurant in several months, and 
that he had not been to a movie in ten years. 

The veteran reported seeing a psychologist twice a month and 
a psychiatrist once a month as well as taking tranquilizers, 
mood stabilizers, and anti-depressants.

Thereafter, the veteran complained of depression with crying 
spells several times a week during which time he breaks down 
sobbing.  He reported a number of incidents in which his 
behavior was inappropriate (i.e., pushing, yelling, 
screaming, etc), and also reported having anxiety attacks 
several times a week to several times a month.  During those 
attacks he states that his heart pounds, he sweats, he feels 
extremely panicky, and he can't breathe.  The veteran also 
reported having gone to the emergency room four times because 
of anxiety attacks.

On examination, the veteran had a depressed affect, suicidal 
thoughts with a plan (electrocuting himself and making it 
look like an accident), considerable anhedonia, extreme 
irritability and nervousness, and many symptoms of depression 
including anxiety attacks, severe sleep difficulty, and 
feelings of uselessness and worthlessness.  His concentration 
was extremely poor, which was reported to have led to 
problems at work.  Specifically the veteran indicated he 
would be in the middle of a project and then forget what he 
was supposed to do.  The veteran was also reported to have a 
very short temper that led to problems with his family.  The 
veteran was oriented to time, place, and person.  There were 
no psychotic indicators.  He was reported as being able to 
perform tasks of daily living.  There was no impairment of 
communication, except when very angry, and his memory was 
reportedly all right.  The veteran was found competent for VA 
purposes.  The assigned global assessment of functioning 
(GAF) score was 40.  The VA examiner opined that the,

. . . reason for this low rating is that 
major impairments in several areas such 
work, family relationships, judgement 
(sic), and mood.  The impairments are 
extremely severe at work and severe in 
terms of family relationships as well 
(the patient has attempted to assault his 
son) and also severe in terms of mood.  
The patient has thought of suicide and 
also thought of method (electrocution).  
This veteran will continue to need 
intensive treatment in the foreseeable 
future.

The examiner also opined that, 

. . . the veteran's employment is at a 
crisis stage.  There is very major 
industrial impairment.  Indeed a worker 
who takes 12 weeks off during the year, 
who must frequently retire to another 
room for naps, and who is constantly 
fighting with other workers and on the 
verge of assaulting them, is indeed 
having major problems.

The diagnoses were recurrent major depressive disorder of 
moderate severity and panic disorder without agoraphobia.

Correspondence from the veteran's employer, dated in January 
and October 2001, noted that the veteran's application for 
disability retirement had been approved and that his last day 
of work was in January 2001.

The veteran testified at a personal hearing at the RO in 
October 2000.  At that time, he reported that his psychiatric 
disorder has adversely affects his job.  Specifically, he 
reported that, while he had worked for VA for 30 years with 
great evaluations, in recent years his work quality had 
declined.  He attributed the decline at work to the fact that 
some days, due to depression/panic attack, he had to hide for 
an hour or more to get himself together and if that did not 
work, leave for the day.  The foregoing caused the veteran, 
in the last one to two years, to use up 540 hours of leave 
without ever having taken a vacation.  On average, in the 
last two years, he had lost one to two days a week of work 
because of his psychiatric disorder.  He also attributed his 
decline at work to the fact that he starts projects but then 
forgets what he was supposed to do to finish them, he does 
not get along with his coworkers, and he gets into frequent 
confrontations with his coworkers.  As to his home life, he 
reported he and his spouse had been married 25 years and they 
get along "pretty well."  She has given up a lot to stay 
with him, however, because they never go out.  Other adverse 
symptomology include chest pain, anger which leads to fights 
with his spouse, and recently, fist fights with his nephew 
and brother-in-law.  He also reported vomiting in the morning 
due to nerves; having difficulty sleeping despite taking 
sleeping pills; social isolation (when he comes home from 
work he just wants to go to his room and be left alone); and 
frequent suicidal ideation.  He also testified that he had 
panic attacks three to four times a week that periodically 
caused him to seek medical attention because the chest plain 
led him to believe that he was having a heart attack.  
Lastly, the veteran reported that he saw a VA counselor on a 
regular basis as well as took a number of psychiatric 
medications.

Analysis

The veteran asserts that he experiences increased adverse 
symptomatology due to his psychiatric disorder that in turn 
warrants an increased disability rating.  Specifically, he 
has reported problems with suicidal ideation, difficulty 
sleeping, anxiety, irritability, anger, and depression that 
causes total occupational and social impairment.

Disability evaluations are determined by the application of a 
schedule of ratings (Schedule) that is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27 (2001).  Additionally, although regulations 
require that a disability be viewed in relation to its 
recorded history, 38 C.F.R. §§ 4.1, 4.2 (2001), when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Most recently, the veteran's service connected psychiatric 
disorder has been characterized as a major depressive 
disorder with panic disorder and rated as 70 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434 
(major depressive disorder).  The Court, in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  Accordingly, given the 
January 2000 VA examiner's diagnoses, the Board will treat 
the veteran's service-connected psychiatric disorder as 
causing all adverse psychiatric symptomology seen in the VA 
treatment records.  Also see Allen v. Principi, 237 F. 3d 
1368 (Fed. Cir. 2001).

Under the schedular criteria in effect since before the 
veteran's current claim for an increase, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  
A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  Id.

As can be seen from a review of the above-cited evidence, the 
criteria specified as warranting a 100 percent rating 
assignment under the Schedule are not characteristic of the 
veteran's psychiatric manifestations.  

The Board acknowledges that VA counselors have characterized 
the veteran's anxiety disorder as "intense" with "severe" 
gastrointestinal upset and have characterized his stress 
symptoms as "severe."  The Board also acknowledges that the 
veteran's counselors have reported the veteran as having 
problems with anxiety and stress-related headaches, chest 
pain, and morning vomiting, as well as difficulty sleeping, 
irritability, anger, and depression.  The January 2000 VA 
examiner opined that the veteran's psychiatric disorder 
caused "very major industrial impairment" and "major 
impairments in several areas such [as] work [and] family 
relationships".  That examiner also opined that the 
"impairments are extremely severe at work and severe in 
terms of family relationships."  The Board acknowledges 
evidence that the above level of severity has been attributed 
to symptoms of suicidal ideation, frequent panic attacks or 
episodes of depression affecting the veteran's ability to 
function, and periods of irritability, with violence 
interfering with his personal and work relationships.  Such 
symptoms and the noted overall severity level, noted 
consistently throughout the contemporary outpatient records 
and the recent VA examination, fit squarely within the 
criteria warranting assignment of a 70 percent rating under 
Diagnostic Code 9434.

At the January 2000 VA examination, however, the veteran was 
oriented to time, place, and person.  He showed no psychotic 
indicators.  He could perform tasks of daily living.  He 
evidenced no impairment of communication or thought 
processes.  His memory was all right.  The examiner took note 
of the veteran's reported suicidal ideation with a plan, but 
noted no persistent evidence that the veteran would actually 
harm himself or anyone around him.  Moreover, VA treatment 
records do not show the veteran to be a danger to himself or 
others.  On the contrary, the veteran's counselors frequently 
reported that the veteran was "emotionally stable" or had 
"good control."  In addition, although the veteran was 
described as having problems with concentration, a short 
temper, a depressed affect, anhedonia, irritability, 
nervousness, anxiety attacks, sleep difficulty, and feelings 
of uselessness and worthlessness, he was never noted as 
having gross impairment in thought processes, any delusions 
or hallucinations, or being intermittently unable to perform 
activities of daily living such as maintaining his own 
hygiene.  Nor did he evidence any memory loss for names of 
close relatives, his own occupation, or his own name.  In 
short, such symptoms contemplated in the assignment of a 
100 percent rating under the Schedule are not shown in 
medical evidence documenting the severity of the veteran's 
disability.  

Being irritable, depressed, and experiencing panic attacks as 
well as suicidal ideation are problems more akin to the 
characteristics of the 70 percent rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Indeed, the criteria for the 
70 percent rating specifically refer to suicidal ideation, 
near-continuous panic or depression, and impaired impulse 
control.  Id.  Being able to manage daily living activities, 
maintaining a marriage for 25 years (which the veteran 
characterized as "OK"), and socializing with his 
grandchildren, further supports the conclusion that the 
veteran does not warrant a 100 percent rating assignment 
under the Schedule.  Therefore, the Board concludes that the 
veteran's symptoms more closely approximate the criteria for 
a 70 percent rating.

Here the Board acknowledges the veteran's arguments that his 
psychiatric disability has rendered him unemployable.  The 
record shows that he, in fact, has recently obtained a 
disability retirement from his job at VA based on psychiatric 
problems.  The veteran is compensated for such level of 
disability in the assignment of a 100 percent evaluation 
under the provisions of 38 C.F.R. § 4.16 (2001).  Such 
provides that total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is thus the established policy of VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2001).  In this case, the grant of 
benefits under 38 C.F.R. § 4.16 specifically acknowledges 
that despite not meeting the stated symptom criteria under 
the Schedule, the overall severity of the veteran's 
psychiatric disability and its particular manifestations, 
when considered in conjunction with factors such as the 
veteran's level of education and work experience, renders him 
unemployable.  He has not, however, met the schedular 
criteria for a 100 percent evaluation for his psychiatric 
disability based on consideration of the contemporary and 
competent medical evidence.

The Board, in reaching the conclusion noted above, has 
considered the veteran's arguments as set forth in written 
statements to the RO and at his personal hearing.  The Board 
finds that, while a lay witness can provide evidence as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to the current severity of his 
service-connected disability is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, as already 
noted, his complaints have not been supported by objective 
confirmation on clinical evaluation.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increased rating.


ORDER

A schedular rating in excess of 70 percent for PTSD is 
denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

